

	

		II

		109th CONGRESS

		1st Session

		S. 420

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Kyl (for himself,

			 Mr. Nelson of Florida,

			 Mr. Allard, Mr.

			 Allen, Mr. Burns,

			 Mr. Inhofe, Mr.

			 Talent, and Mr. Thune)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To make the repeal of the estate tax

		  permanent.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Death Tax Repeal Permanency Act of

			 2005.

		2.Estate tax repeal made

			 permanentSection 901 of the

			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to

			 title V of such Act.

		

